

116 S1835 IS: 21st Century Assistive Technology Act
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1835IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Casey (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the Assistive Technology Act of 1998, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Assistive Technology Act.2.ReauthorizationThe Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.) is amended to read as follows:1.Short title; table of contents(a)Short titleThis Act may be cited as the Assistive Technology Act of 1998.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings and purposes.Sec. 3. Definitions.Sec. 4. Grants for State assistive technology programs.Sec. 5. State grants for protection and advocacy services related to assistive technology.Sec. 6. Technical assistance and data collection support.Sec. 7. Projects of national significance.Sec. 8. Administrative provisions.Sec. 9. Authorization of appropriations; reservations and distribution of funds.2.Findings and purposes(a)FindingsCongress finds the following:(1)Over 54,000,000 individuals in the United States have disabilities, with almost half experiencing severe disabilities that affect their ability to see, hear, communicate, reason, walk, or perform other basic life functions.(2)Disability is a natural part of the human experience and in no way diminishes the right of individuals to—(A)live independently;(B)enjoy self-determination and make choices;(C)benefit from an education;(D)pursue competitive, integrated employment; and(E)enjoy full inclusion and integration in the economic, political, social, cultural, and educational mainstream of society in the United States.(3)Technology is one of the primary engines for economic activity, education, and innovation in the Nation, and throughout the world. The commitment of the United States to the development and utilization of technology is one of the main factors underlying the strength and vibrancy of the economy of the United States.(4)As technology has come to play an increasingly important role in the lives of all persons in the United States, in the conduct of business, in the functioning of government, in the fostering of communication, in the conduct of commerce, and in the provision of education, its impact upon the lives of individuals with disabilities in the United States has been comparable to its impact upon the remainder of the citizens of the United States. Any development in mainstream technology will have profound implications for individuals with disabilities in the United States.(5)Substantial progress has been made in the development of assistive technology devices, including adaptations to existing devices that facilitate activities of daily living that significantly benefit individuals with disabilities of all ages. These devices, including adaptations, increase involvement in, and reduce expenditures associated with, programs and activities that facilitate communication, ensure independent functioning, enable early childhood development, support educational achievement, provide and enhance employment options, and enable full participation in community living for individuals with disabilities. Access to such devices can also reduce expenditures associated with early childhood intervention, education, rehabilitation and training, health care, employment, residential living, independent living, recreation opportunities, and other aspects of daily living.(6)Over the last 15 years, the Federal Government has invested in the development of comprehensive statewide programs of technology-related assistance, which have proven effective in assisting individuals with disabilities in accessing assistive technology devices and assistive technology services. This partnership between the Federal Government and the States provided an important service to individuals with disabilities by strengthening the capacity of each State to assist individuals with disabilities of all ages meet their assistive technology needs.(7)Despite the success of the Federal-State partnership in providing access to assistive technology devices and assistive technology services, there is a continued need to provide information and legally based advocacy about the availability of assistive technology, advances in improving accessibility and functionality of assistive technology, and appropriate methods to secure and utilize assistive technology in order to maximize the independence and participation of individuals with disabilities in society.(8)The combination of significant recent changes in Federal policy (including changes to section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), accessibility provisions of the Help America Vote Act of 2002 (42 U.S.C. 15301 et seq.), and the amendments made to the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) by the No Child Left Behind Act of 2001 (Public Law 107–110; 115 Stat. 1425) and the rapid and unending evolution of technology require a Federal-State investment in State assistive technology programs, as well as an investment in protection and advocacy systems, to continue to ensure that individuals with disabilities reap the benefits of the technological revolution and participate fully in life in their communities.(b)PurposesThe purposes of this Act are—(1)to support State efforts to improve the provision of assistive technology to individuals with disabilities through a comprehensive statewide continuum of integrated activities, for individuals with disabilities of all ages, that are designed to—(A)increase the availability of, funding for, access to, provision of, and training about assistive technology devices and assistive technology services;(B)increase the ability of individuals with disabilities of all ages to secure and maintain possession of assistive technology devices as such individuals make the transition between services offered by educational or human service agencies or between settings of daily living (for example, between home and work);(C)increase the capacity of public agencies and private entities to provide and pay for assistive technology devices and assistive technology services on a statewide basis for individuals with disabilities of all ages;(D)increase the involvement of individuals with disabilities and, if appropriate, their family members, guardians, advocates, and authorized representatives, in decisions related to the provision of assistive technology devices and assistive technology services;(E)increase and promote coordination among State agencies, between State and local agencies, among local agencies, and between State and local agencies and private entities (such as managed care providers), that are involved or are eligible to be involved in carrying out activities under this Act;(F)increase the awareness and facilitate the change of laws, regulations, policies, practices, procedures, and organizational structures, that facilitate the availability or provision of assistive technology devices and assistive technology services; and(G)increase awareness and knowledge of the benefits of assistive technology devices and assistive technology services among individuals with disabilities and their families, older individuals and their families, and the general population; and(2)to provide States and protection and advocacy systems with financial assistance that supports programs designed to maximize the ability of individuals with disabilities and their family members, guardians, advocates, and authorized representatives to obtain assistive technology devices and assistive technology services.3.DefinitionsIn this Act:(1)Adult service programThe term adult service program means a program that provides services to, or is otherwise substantially involved with the major life functions of, individuals with disabilities. Such term includes—(A)a program providing residential, supportive, or employment services, or employment-related services, to individuals with disabilities;(B)a program carried out by a center for independent living, such as a center described in part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.);(C)a program carried out by an employment support agency connected to adult vocational rehabilitation, such as a one-stop partner, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); and(D)a program carried out by another organization or vender licensed or registered by the designated State agency, as defined in section 7 of the Rehabilitation Act of 1973 (29 U.S.C. 705).(2)American indian consortiumThe term American Indian consortium means an entity that is an American Indian Consortium (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)), and that is established to provide protection and advocacy services for purposes of receiving funding under subtitle C of title I of such Act (42 U.S.C. 15041 et seq.).(3)Assistive technologyThe term assistive technology means technology designed to be utilized in an assistive technology device or assistive technology service.(4)Assistive technology deviceThe term assistive technology device means any item, piece of equipment, or product system, whether acquired commercially, modified, or customized, that is used to increase, maintain, or improve functional capabilities of individuals with disabilities.(5)Assistive technology serviceThe term assistive technology service means any service that directly assists an individual with a disability in the selection, acquisition, or use of an assistive technology device. Such term includes—(A)the evaluation of the assistive technology needs of an individual with a disability, including a functional evaluation of the impact of the provision of appropriate assistive technology and appropriate services to the individual in the customary environment of the individual;(B)a service consisting of purchasing, leasing, or otherwise providing for the acquisition of assistive technology devices by individuals with disabilities;(C)a service consisting of selecting, designing, fitting, customizing, adapting, applying, maintaining, repairing, replacing, or donating assistive technology devices;(D)coordination and use of necessary therapies, interventions, or services with assistive technology devices, such as therapies, interventions, or services associated with education and rehabilitation plans and programs;(E)training or technical assistance for an individual with a disability or, where appropriate, the family members, guardians, advocates, or authorized representatives of such an individual;(F)training or technical assistance for professionals (including individuals providing education and rehabilitation services and entities that manufacture or sell assistive technology devices), employers, providers of employment and training services, or other individuals who provide services to, employ, or are otherwise substantially involved in the major life functions of individuals with disabilities; and(G)a service consisting of expanding the availability of access to technology, including electronic and information technology, to individuals with disabilities.(6)Capacity building and advocacy activitiesThe term capacity building and advocacy activities means efforts that—(A)result in laws, regulations, policies, practices, procedures, or organizational structures that promote consumer-responsive programs or entities; and(B)facilitate and increase access to, provision of, and funding for, assistive technology devices and assistive technology services, in order to empower individuals with disabilities to achieve greater independence, productivity, and integration and inclusion within the community and the workforce.(7)Comprehensive statewide program of technology-related assistanceThe term comprehensive statewide program of technology-related assistance means a consumer-responsive program of technology-related assistance for individuals with disabilities—(A)implemented by a State;(B)equally available to all individuals with disabilities residing in the State, regardless of their type of disability, age, income level, or location of residence in the State, or the type of assistive technology device or assistive technology service required; and(C)that incorporates all of the activities described in section 4(e) (unless excluded pursuant to section 4(e)(6)).(8)Consumer-responsiveThe term consumer-responsive—(A)with regard to policies, means that the policies are consistent with the principles of—(i)respect for individual dignity, personal responsibility, self-determination, and pursuit of meaningful careers, based on informed choice, of individuals with disabilities;(ii)respect for the privacy, rights, and equal access (including the use of accessible formats) of such individuals;(iii)inclusion, integration, and full participation of such individuals in society;(iv)support for the involvement in decisions of a family member, a guardian, an advocate, or an authorized representative, if an individual with a disability requests, desires, or needs such involvement; and(v)support for individual and systems advocacy and community involvement; and(B)with respect to an entity, program, or activity, means that the entity, program, or activity—(i)is easily accessible to, and usable by, individuals with disabilities and, when appropriate, their family members, guardians, advocates, or authorized representatives;(ii)responds to the needs of individuals with disabilities in a timely and appropriate manner; and(iii)facilitates the full and meaningful participation of individuals with disabilities (including individuals from underrepresented populations and rural populations) and their family members, guardians, advocates, and authorized representatives, in—(I)decisions relating to the provision of assistive technology devices and assistive technology services to such individuals; and(II)decisions related to the maintenance, improvement, and evaluation of the comprehensive statewide program of technology-related assistance, including decisions that affect capacity building and advocacy activities.(9)DisabilityThe term disability has the meaning given the term under section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(10)Individual with a disability; individuals with disabilities(A)Individual with a disabilityThe term individual with a disability means any individual of any age, race, or ethnicity—(i)who has a disability; and(ii)who is or would be enabled by an assistive technology device or an assistive technology service to minimize deterioration in functioning, to maintain a level of functioning, or to achieve a greater level of functioning in any major life activity.(B)Individuals with disabilitiesThe term individuals with disabilities means more than 1 individual with a disability.(11)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), and includes a community college receiving funding under the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801 et seq.).(12)Protection and advocacy servicesThe term protection and advocacy services means services that—(A)are described in subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.), the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10801 et seq.), or section 509 of the Rehabilitation Act of 1973 (29 U.S.C. 794e); and(B)assist individuals with disabilities with respect to assistive technology devices and assistive technology services.(13)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting through the Administrator for Community Living.(14)State(A)In generalExcept as provided in subparagraph (B), the term State means each of the 50 States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(B)Outlying areasIn section 4(b):(i)Outlying areaThe term outlying area means the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(ii)StateThe term State does not include the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(15)State assistive technology programThe term State assistive technology program means a program authorized under section 4.(16)Targeted individuals and entitiesThe term targeted individuals and entities means—(A)individuals with disabilities of all ages and their family members, guardians, advocates, and authorized representatives;(B)underrepresented populations, including the aging workforce;(C)individuals who work for public or private entities (including centers for independent living described in part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.), insurers, or managed care providers) that have contact, or provide services to, with individuals with disabilities;(D)educators at all levels (including providers of early intervention services, elementary schools, secondary schools, community colleges, and vocational and other institutions of higher education) and related services personnel;(E)technology experts (including web designers and procurement officials);(F)health, allied health, and rehabilitation professionals and hospital employees (including discharge planners);(G)employers, especially small business employers, and providers of employment and training services;(H)entities that manufacture or sell assistive technology devices;(I)entities that carry out community programs designed to develop essential community services in rural and urban areas; and(J)other appropriate individuals and entities, as determined for a State by the State.(17)Underrepresented populationThe term underrepresented population means a population that is typically underrepresented in service provision, and includes populations such as individuals who have low-incidence disabilities, individuals who are minorities, individuals with a total family income that is below the poverty line (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), individuals with limited English proficiency, older individuals, or individuals from rural areas.(18)Universal designThe term universal design means a concept or philosophy for designing and delivering products and services that are usable by people with the widest possible range of functional capabilities, which include products and services that are directly accessible (without requiring assistive technologies) and products and services that are interoperable with assistive technologies.4.Grants for State assistive technology programs(a)Grants to StatesThe Secretary shall award grants under subsection (b) to States to maintain a comprehensive statewide continuum of integrated assistive technology activities described in subsection (d) through State assistive technology programs that are designed to—(1)maximize the ability of individuals with disabilities across the human lifespan and across the wide array of disabilities, and their family members, guardians, advocates, and authorized representatives, to obtain assistive technology; and(2)to increase access to assistive technology.(b)Amount of financial assistance(1)In generalFrom funds made available to carry out this section, the Secretary shall award a grant to each eligible State and eligible outlying area from an allotment determined in accordance with paragraph (2).(2)Calculation of State grants(A)Base yearExcept as provided in subparagraphs (B) and (C), the Secretary shall allot to each State and outlying area for a fiscal year an amount that is not less than the amount the State or outlying area received under the grants provided under section 4 of this Act (as in effect on the day before the effective date of the 21st Century Assistive Technology Act) for fiscal year 2019.(B)Ratable reduction(i)In generalIf funds made available to carry out this section for any fiscal year are insufficient to make the allotments required for each State and outlying area under subparagraph (A) for such fiscal year, the Secretary shall ratably reduce the allotments for such fiscal year.(ii)Additional fundsIf, after the Secretary makes the reductions described in clause (i), additional funds become available to carry out this section for the fiscal year, the Secretary shall ratably increase the allotments, until the Secretary has allotted the entire base year amount under this paragraph.(C)Higher appropriation yearsFor a fiscal year for which the amount of funds made available to carry out this section is greater than the base year amount described in subparagraph (A), the Secretary shall—(i)make the allotments described in subparagraph (A);(ii)from the funds remaining after the allotments described in clause (i), allot to each State or outlying area an equal amount of such funds, until each State has received an allotment under clause (i) and this clause of not less than $550,000, and each outlying area has received an allotment of $167,500; and(iii)from the remainder of the funds after the Secretary makes the allotments described in clause (ii)—(I)from 80 percent of the remainder allot to each State an amount that bears the same relationship to such 80 percent as the population of the State bears to the population of all States; and(II)from 20 percent of the remainder, allot to each State an equal amount.(3)Availability of fundsAmounts made available for an award year under this section shall be available for the award year and the year following the award year.(c)Lead agency, implementing entity, and advisory council(1)Lead agency and implementing entity(A)Lead agency(i)In generalThe Governor of a State shall designate a public agency as a lead agency—(I)to control and administer the funds made available through the grant awarded to the State under this section; and(II)to submit the application described in subsection (d) on behalf of the State, to ensure conformance with Federal and State accounting requirements.(ii)DutiesThe duties of the lead agency shall include—(I)preparing the application described in subsection (d) and carrying out State activities described in that application, including making programmatic and resource allocation decisions necessary to implement the comprehensive statewide program of technology-related assistance;(II)coordinating the activities of the comprehensive statewide program of technology-related assistance among public and private entities, including coordinating efforts related to entering into interagency agreements, and maintaining and evaluating the program; and(III)coordinating culturally competent efforts related to the active, timely, and meaningful participation by individuals with disabilities and their family members, guardians, advocates, or authorized representatives, and other appropriate individuals, with respect to activities carried out through the grant.(B)Implementing entityThe Governor or lead agency may designate an agency, office, or other entity to carry out all State activities under this section (referred to in this section as the implementing entity), if such implementing entity is different from the lead agency. The implementing entity shall carry out responsibilities under this Act through a subcontract or another administrative agreement with the lead agency.(C)Change in agency or entity(i)In generalOn obtaining the approval of the Secretary—(I)the Governor may redesignate the lead agency of a State, if the Governor shows to the Secretary good cause why the entity designated as the lead agency should not serve as that agency; and(II)the Governor or the lead agency may redesignate the implementing entity of a State, if the Governor or lead agency shows to the Secretary, in accordance with subsection (d)(2)(B), good cause why the entity designated as the implementing entity should not serve as that entity.(ii)ConstructionNothing in this paragraph shall be construed to require the Governor of a State to change the lead agency or implementing entity of the State to an agency other than the lead agency or implementing entity of such State as of the date of enactment of the Assistive Technology Act of 2004 (Public Law 108–364; 118 Stat. 1707).(2)Advisory council(A)In generalThere shall be established an advisory council to provide consumer-responsive, consumer-driven advice to the State for, planning of, implementation of, and evaluation of the activities carried out through the grant, including setting the measurable goals described in subsection (d)(3)(C).(B)Composition and representation(i)CompositionThe advisory council shall be composed of—(I)individuals with disabilities that use assistive technology, including individuals over 50 years of age, or the family members or guardians of the individuals;(II)a representative of the designated State agency, as defined in section 7 of the Rehabilitation Act of 1973 (29 U.S.C. 705) and the State agency for individuals who are blind (within the meaning of section 101 of that Act (29 U.S.C. 721)), if such agency is separate;(III)a representative of a State center for independent living described in part C of title VII of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.) or the Statewide Independent Living Council established under section 705 of such Act (29 U.S.C. 796d);(IV)a representative of the State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111);(V)a representative of 1 or more of the following:(aa)the agency responsible for administering the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(bb)the designated State agency for purposes of section 124 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15024);(cc)the State agency designated under section 305(a)(1) of the Older Americans Act of 1965 (42 U.S.C. 3025 et seq.) or an organization that receives assistant under such Act (42 U.S.C. 3001 et seq.);(dd)an organization representing injured veterans;(ee)A University Center for Excellence in Developmental Disabilities Education, Research, and Service designated under section 151(a) of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15061(a));(ff)the State protection and advocacy system established in accordance with section 143 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15043 et seq.); or(gg)the State Council on Developmental Disabilities established under section 125 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15025);(VI)a representative of the State educational agency, as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and(VII)representatives of other State agencies, public agencies, or private organizations, as determined by the State.(ii)Majority(I)In generalNot less than 51 percent of the members of the advisory council shall be members appointed under clause (i)(I), in a manner that ensures—(aa)not less than 26 percent of the members of the advisory council are individuals with disabilities described in such clause; and(bb)not more than 20 percent of the members of the advisory council are family members or guardians of individuals with disabilities described in such clause.(II)Representatives of agenciesMembers appointed under subclauses (II) through (VII) of clause (i) shall not count toward the majority membership requirement established in subclause (I).(iii)RepresentationThe advisory council shall be geographically representative of the State and reflect the diversity of the State with respect to race, ethnicity, types of disabilities across the age span, and users of types of services that an individual with a disability may receive.(C)ExpensesThe members of the advisory council shall receive no compensation for their service on the advisory council, but shall be reimbursed for reasonable and necessary expenses actually incurred in the performance of official duties for the advisory council.(D)Impact on existing statutes, rules, or policiesNothing in this paragraph shall be construed to affect State statutes, rules, or official policies relating to advisory bodies for State assistive technology programs or require changes to governing bodies of incorporated agencies who carry out State assistive technology programs.(d)Application(1)In generalAny State that desires to receive a grant under this section shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require.(2)Lead agency and implementing entity(A)In generalThe application shall contain—(i)information identifying and describing the lead agency referred to in subsection (c)(1)(A); and(ii)information identifying and describing the implementing entity referred to in subsection (c)(1)(B), if the Governor or lead agency of the State designates such an entity.(B)Change in lead agency or implementing agencyIn any case where the Governor or lead agency requests to redesignate a lead agency or implementing entity, as the case may be, the Governor or lead agency shall include in or amend the application to request the redesignation and provide a written description of the rationale for why the entity designated as the case may be, should not serve as that agency or entity.(3)State planThe application under this subsection shall include a State plan for assistive technology, consisting of—(A)a description of how the State will carry out a statewide continuum of integrated assistive technology activities and implement all activities described in subsection (e) (unless excluded by the State pursuant to subsection (e)(6));(B)a description of how the State will allocate and utilize grant funds to implement the activities, including describing proposed budget allocations and planned procedures for tracking expenditures for the activities;(C)measurable goals, and a timeline for meeting the goals, that the State has set for addressing the assistive technology needs of individuals with disabilities in the State related to—(i)education, including goals involving the provision of assistive technology to individuals with disabilities who receive services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);(ii)employment, including goals involving the State vocational rehabilitation program carried out under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.);(iii)accessible information and communication technology training; and(iv)community living;(D)information describing how the State will quantifiably measure the goals to determine whether the goals have been achieved, in a manner consistent with the data submitted through the progress reports under subsection (f); and(E)a description of any activities described in subsection (e) that the State will support with State or non-Federal funds.(4)Involvement of public and private entitiesThe application shall describe how various public and private entities were involved in the development of the application and will be involved in the implementation of the activities to be carried out through the grant, including—(A)in cases determined to be appropriate by the State, a description of the nature and extent of resources that will be committed by public and private collaborators to assist in accomplishing identified goals; and(B)a description of the mechanisms established to ensure coordination of activities and collaboration between the implementing entity, if any, and the State.(5)AssurancesThe application shall include assurances that—(A)the State will annually collect data related to all activities described in paragraph (3)(A), including activities funded by State or non-Federal sources under subsection (e)(1)(B), in order to prepare the progress reports required under subsection (f);(B)funds received through the grant—(i)will be expended in accordance with this section; and(ii)will be used to supplement, and not supplant, funds available from other sources for technology-related assistance, including the provision of assistive technology devices and assistive technology services;(C)the lead agency will control and administer the funds received through the grant;(D)the State will adopt such fiscal control and accounting procedures as may be necessary to ensure proper disbursement of and accounting for the funds received through the grant;(E)the physical facility of the lead agency and implementing entity, if any, meets the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) regarding accessibility for individuals with disabilities;(F)a public agency or an individual with a disability holds title to any property purchased with funds received under the grant and administers that property;(G)activities carried out in the State that are authorized under this Act, and supported by Federal funds received under this Act, will comply with the standards established by the Architectural and Transportation Barriers Compliance Board under section 508 of the Rehabilitation Act of 1973 (20 U.S.C. 794d); and(H)the State will—(i)prepare reports to the Secretary in such form and containing such information as the Secretary may require to carry out the Secretary's functions under this Act; and(ii)keep such records and allow access to such records as the Secretary may require to ensure the correctness and verification of information provided to the Secretary under this subparagraph.(e)Use of funds(1)Required activities(A)In generalExcept as provided in subparagraph (B) and paragraph (6), any State that receives a grant under this section shall—(i)use a portion of not more than 40 percent of the funds made available through the grant to carry out all of the activities described in paragraph (3), of which not less than 5 percent of such portion shall be available for activities described in paragraph (3)(A)(iii); and(ii)use a portion of the funds made available through the grant to carry out all of the activities described in paragraph (2).(B)State or non-Federal financial supportA State receiving a grant under this section shall not be required to use grant funds to carry out the category of activities described in subparagraph (A), (B), (C), or (D) of paragraph (2) if, in that State—(i)financial support is provided from State or other non-Federal resources or entities for that category of activities; and(ii)the amount of the financial support is comparable to, or greater than, the amount of the portion of the funds made available through the grant that the State would have expended for that category of activities, in the absence of this subparagraph.(2)State-level activities(A)State financing activitiesThe State shall support State financing activities to increase access to, and funding for, assistive technology devices and assistive technology services (which shall not include direct payment for such a device or service for an individual with a disability but may include support and administration of a program to provide such payment), including development of systems to provide and pay for such devices and services, for targeted individuals and entities described in section 3(16)(A), including—(i)support for the development of systems for the purchase, lease, or other acquisition of, or payment for, assistive technology devices and assistive technology services; or(ii)support for the development of State-financed or privately financed alternative financing systems of subsidies for the provision of assistive technology devices, such as—(I)a low-interest loan fund;(II)an interest buy-down program;(III)a revolving loan fund;(IV)a loan guarantee or insurance program;(V)support for a program providing for the purchase, lease, or other acquisition of assistive technology devices or assistive technology services; or(VI)another mechanism that is approved by the Secretary.(B)Device reutilization programsThe State shall directly, or in collaboration with public or private entities, carry out assistive technology device reutilization programs that provide for the exchange, repair, recycling, or other reutilization of assistive technology devices, which may include redistribution through device sales, loans, rentals, or donations.(C)Device loan programsThe State shall directly, or in collaboration with public or private entities, carry out device loan programs that provide short-term loans of assistive technology devices to individuals, employers, public agencies, or others seeking to meet the needs of targeted individuals and entities, including others seeking to comply with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).(D)Device demonstrations(i)In generalThe State shall directly, or in collaboration with public and private entities, such as one-stop partners, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), demonstrate a variety of assistive technology devices and assistive technology services (including assisting individuals in making informed choices regarding, and providing experiences with, the devices and services), using personnel who are familiar with such devices and services and their applications.(ii)Comprehensive informationThe State shall directly, or through referrals, provide to individuals, to the extent practicable, comprehensive information about State and local assistive technology venders, providers, and repair services.(3)State leadership activities(A)Training and technical assistance(i)In generalThe State shall directly, or provide support to public or private entities with demonstrated expertise in collaborating with public or private agencies that serve individuals with disabilities, to develop and disseminate training materials, conduct training, and provide technical assistance, for individuals from local settings statewide, including representatives of State and local educational agencies, other State and local agencies, early intervention programs, adult service programs, hospitals and other health care facilities, institutions of higher education, and businesses.(ii)Authorized activitiesIn carrying out activities under clause (i), the State shall carry out activities that enhance the knowledge, skills, and competencies of individuals from local settings described in such clause, which may include—(I)general awareness training on the benefits of assistive technology and the Federal, State, and private funding sources available to assist targeted individuals, especially older individuals, and entities in acquiring assistive technology;(II)skills-development training in assessing the need for assistive technology devices and assistive technology services;(III)training to ensure the appropriate application and use of assistive technology devices, assistive technology services, and accessible information and communication technology for e-government functions;(IV)training in the importance of multiple approaches to assessment and implementation necessary to meet the individualized needs of individuals with disabilities and older individuals; and(V)technical training on integrating assistive technology into the development and implementation of service plans, including any education, health, discharge, Olmstead, employment, or other plan required under Federal or State law.(iii)Transition assistance to individuals with disabilitiesThe State shall directly, or provide support to public or private entities to, develop and disseminate training materials, conduct training, facilitate access to assistive technology, and provide technical assistance, to assist—(I)students with disabilities, within the meaning of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), that receive transition services; or(II)adults who are individuals with disabilities maintaining or transitioning to community living.(B)Public-awareness activities(i)In generalThe State shall conduct public-awareness activities designed to provide information to targeted individuals, including older individuals, and entities relating to the availability, benefits, appropriateness, and costs of assistive technology devices and assistive technology services, including—(I)the development of procedures for providing direct communication between providers of assistive technology and targeted individuals and entities, which may include partnerships with entities in the statewide and local workforce development systems established under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), State vocational rehabilitation centers, public and private employers, or elementary and secondary public schools;(II)the development and dissemination, to targeted individuals and entities, of information about State efforts related to assistive technology; and(III)the distribution of materials to appropriate public and private agencies that provide social, medical, educational, employment, and transportation services to individuals with disabilities.(ii)Statewide information and referral system(I)In generalThe State shall directly, or in collaboration with public or private (such as nonprofit) entities, provide for the continuation and enhancement of a statewide information and referral system designed to meet the needs of targeted individuals and entities.(II)ContentThe system shall deliver information on assistive technology devices, assistive technology services (with specific data regarding provider availability within the State), and the availability of resources, including funding through public and private sources, to obtain assistive technology devices and assistive technology services. The system shall also deliver information on the benefits of assistive technology devices and assistive technology services with respect to enhancing the capacity of individuals with disabilities of all ages to perform activities of daily living.(C)Coordination and collaborationThe State shall coordinate activities described in paragraph (2) and this paragraph, among public and private entities that are responsible for policies, procedures, or funding for the provision of assistive technology devices and assistive technology services to individuals with disabilities, service providers, and others to improve access to assistive technology devices and assistive technology services for individuals with disabilities of all ages in the State.(4)Indirect costsNot more than 10 percent of the funds made available through a grant to a State under this section may be used for indirect costs.(5)Funding rules(A)ProhibitionFunds made available through a grant to a State under this section shall not be used for direct payment for an assistive technology device for an individual with a disability.(B)Federal partner collaborationIn order to provide the maximum availability of funding to access and acquire assistive technology through device demonstration, loan, reuse, and State financing activities, a State receiving a grant under this section shall ensure that the lead agency or implementing entity is conducting outreach to and, as appropriate, collaborating with, other State agencies that receive Federal funding for assistive technology, including—(i)the State educational agency receiving assistance under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);(ii)the State vocational rehabilitation agency receiving assistance under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.);(iii)the agency responsible for administering the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(iv)the State agency receiving assistance under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.); and(v)any other agency in a State that funds assistive technology.(6)State flexibility(A)In generalNotwithstanding paragraph (1)(A) and subject to subparagraph (B), a State may use funds that the State receives under a grant awarded under this section to carry out any 2 or more of the activities described in paragraph (2).(B)Special ruleNotwithstanding paragraph (1)(A), any State that exercises its authority under subparagraph (A)—(i)shall carry out each of the required activities described in paragraph (3); and(ii)shall use not more than 30 percent of the funds made available through the grant to carry out such activities.(7)Assistive technology device dispositionNotwithstanding other equipment disposition policies under Federal law, an assistive technology device purchased to be used in activities authorized under this section may be reutilized to the maximum extent possible and then donated to a public agency, private non-profit agency, or individual with a disability in need of such device.(f)Annual progress reports(1)Data collectionEach State receiving a grant under this section shall participate in data collection as required by law, including data collection required for preparation of the reports described in paragraph (2).(2)Reports(A)In generalEach State shall prepare and submit to the Secretary an annual progress report on the activities carried out by the State in accordance with subsection (e), including activities funded by State or non-Federal sources under subsection (e)(1)(B), at such time, and in such manner, as the Secretary may require.(B)ContentsThe report shall include data collected pursuant to this section. The report shall document, with respect to activities carried out under this section in the State—(i)the type of State financing activities described in subsection (e)(2)(A) used by the State;(ii)the amount and type of assistance given to consumers of the State financing activities described in subsection (e)(2)(A) (who shall be classified by type of assistive technology device or assistive technology service financed through the State financing activities, and geographic distribution within the State), including—(I)the number of applications for assistance received;(II)the number of applications approved and rejected;(III)the number, and dollar amount, of defaults for the financing activities;(IV)the range and average interest rate for the financing activities;(V)the range and average income of approved applicants for the financing activities; and(VI)the types and dollar amounts of assistive technology financed;(iii)the number, type, and length of time of loans of assistive technology devices provided to individuals with disabilities, employers, public agencies, or public accommodations through the device loan program described in subsection (e)(2)(C), and an analysis of the individuals with disabilities who have benefited from the device loan program;(iv)the number, type, estimated value, and scope of assistive technology devices exchanged, repaired, recycled, or reutilized (including redistributed through device sales, loans, rentals, or donations) through the device reutilization program described in subsection (e)(2)(B), and an analysis of the individuals with disabilities that have benefited from the device reutilization program;(v)the number and type of device demonstrations and referrals provided under subsection (e)(2)(D), and an analysis of individuals with disabilities who have benefited from the demonstrations and referrals;(vi)(I)the number and general characteristics of individuals who participated in training under subsection (e)(3)(A) (such as individuals with disabilities, parents, educators, employers, providers of employment services, health care workers, counselors, other service providers, or vendors) and the topics of such training; and(II)to the extent practicable, the geographic distribution of individuals who participated in the training;(vii)the frequency of provision and nature of technical assistance provided to State and local agencies and other entities;(viii)the number of individuals assisted through the statewide information and referral system described in subsection (e)(3)(B)(ii) and descriptions of the public-awareness activities under subsection (e)(3)(B) with a high impact;(ix)the outcomes of any improvement initiatives carried out by the State as a result of activities funded under this section, including a description of any written policies, practices, and procedures that the State has developed and implemented regarding access to, provision of, and funding for, assistive technology devices, and assistive technology services, in the contexts of education, health care, employment, community living, and accessible information and communication technology, including e-government;(x)the source of leveraged funding or other contributed resources, including resources provided through subcontracts or other collaborative resource-sharing agreements, from and with public and private entities to carry out State activities described in subsection (e)(3)(C), the number of individuals served with the contributed resources for which information is not reported under clauses (i) through (ix) or clause (xi), and other outcomes accomplished as a result of such activities carried out with the contributed resources; and(xi)the level of customer satisfaction with the services provided.5.State grants for protection and advocacy services related to assistive technology(a)Grants(1)In generalFrom amounts made available to carry out this section, the Secretary shall make grants, through allotments under subsection (b), to protection and advocacy systems in each State for the purpose of enabling such systems to assist in the acquisition, utilization, or maintenance of assistive technology devices or assistive technology services for individuals with disabilities.(2)General authoritiesIn providing such assistance, protection and advocacy systems shall have the same general authorities as the systems are afforded under subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.), as determined by the Secretary.(b)Reservation; distribution(1)ReservationFor each fiscal year, the Secretary shall reserve, from amounts made available to carry out this section under section 9(b)(3)(B), such sums as may be necessary to carry out paragraph (4).(2)Population basisFrom the funds appropriated for this section for a fiscal year and remaining after the reservation required by paragraph (1) has been made, the Secretary shall make a grant to a protection and advocacy system within each State in an amount bearing the same ratio to the remaining funds as the population of the State bears to the population of all States.(3)MinimumsSubject to the availability of appropriations and paragraph (5), the amount of a grant to a protection and advocacy system under paragraph (2) for a fiscal year shall—(A)in the case of a protection and advocacy system located in American Samoa, Guam, the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands, not be less than $30,000; and(B)in the case of a protection and advocacy system located in a State not described in subparagraph (A), not be less than $50,000.(4)Payment to the system serving the American indian consortium(A)In generalThe Secretary shall make grants to the protection and advocacy system serving the American Indian Consortium to provide services in accordance with this section.(B)Amount of grantsThe amount of such grants shall be the same as the amount provided under paragraph (3)(A).(5)AdjustmentFor each fiscal year in which the total amount appropriated under section 9(b)(3)(B) to carry out this section is $8,000,000 or more and such appropriated amount exceeds the total amount appropriated to carry out this section in the preceding fiscal year, the Secretary shall increase each of the minimum grant amounts described in subparagraphs (A) and (B) of paragraph (3) by a percentage equal to the percentage increase in the total amount appropriated under section 9 to carry out this section for the preceding fiscal year and such total amount for the fiscal year for which the determination is being made.(c)Direct paymentNotwithstanding any other provision of law, the Secretary shall pay directly to any protection and advocacy system that complies with this section, the total amount of the grant made for such system under this section, unless the system provides otherwise for payment of the grant amount.(d)Carryover; program income(1)CarryoverAny amount paid to an eligible system for a fiscal year under this section that remains unobligated at the end of such fiscal year shall remain available to such system for obligation during the subsequent fiscal year.(2)Program incomeProgram income generated from any amount paid to an eligible system for a fiscal year shall—(A)remain available to the eligible system until expended and be considered an addition to the grant; and(B)only be used to improve the awareness of individuals with disabilities about the accessibility of assistive technology and assist such individuals in the acquisition, utilization, or maintenance of assistive technology devices or assistive technology services.(e)Report to SecretaryAn entity that receives a grant under this section shall annually prepare and submit to the Secretary a report that contains such information as the Secretary may require, including documentation of the progress of the entity in—(1)conducting consumer-responsive activities, including activities that will lead to increased access, for individuals with disabilities, to funding for assistive technology devices and assistive technology services;(2)engaging in informal advocacy to assist in securing assistive technology devices and assistive technology services for individuals with disabilities;(3)engaging in formal representation for individuals with disabilities to secure systems change, and in advocacy activities to secure assistive technology devices and assistive technology services for individuals with disabilities;(4)developing and implementing strategies to enhance the long-term abilities of individuals with disabilities and their family members, guardians, advocates, and authorized representatives to advocate the provision of assistive technology devices and assistive technology services to which the individuals with disabilities are entitled under law other than this Act;(5)coordinating activities with protection and advocacy services funded through sources other than this Act, and coordinating activities with the capacity building and advocacy activities carried out by the lead agency; and(6)effectively allocating funds made available under this section to improve the awareness of individuals with disabilities about the accessibility of assistive technology and assist such individuals in the acquisition, utilization, or maintenance of assistive technology devices or assistive technology services.(f)Reports and updates to State agenciesAn entity that receives a grant under this section shall prepare and submit to the lead agency of the State designated under section 4(c)(1) the report described in subsection (e) and quarterly updates concerning the activities described in such subsection.(g)CoordinationOn making a grant under this section to an entity in a State, the Secretary shall solicit and consider the opinions of the lead agency of the State with respect to efforts at coordination of activities, collaboration, and promoting outcomes between the lead agency and the entity that receives the grant under this section.6.Technical assistance and data collection support(a)DefinitionsIn this section:(1)Qualified data collection and reporting entityThe term qualified data collection and reporting entity means an entity that—(A)has received a grant under section 4 for the fiscal year for which the entity is applying for support under this section; and(B)has (directly or through grant or contract) personnel with—(i)documented experience and expertise in administering State assistive technology programs;(ii)experience in collecting and analyzing data associated with implementing activities described in section 4(e);(iii)expertise necessary to identify additional data elements needed to provide comprehensive reporting of State activities and outcomes;(iv)expertise necessary to develop and implement accessible data collection and reporting systems, tools, and information content that comply with the standards required under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d) and the Web Content Accessibility Guidelines 2.0 (commonly referred to as WCAG 2.0) for level AA developed by the Web Accessibility Initiative (or other successor standard as determined appropriate by the Secretary); and(v)experience in utilizing data to provide annual reports to State policymakers.(2)Qualified protection and advocacy system technical assistance providerThe term qualified protection and advocacy system technical assistance provider means an entity that has experience in—(A)working with State protection and advocacy systems established in accordance with section 143 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15043); and(B)providing technical assistance.(3)Qualified training and technical assistance providerThe term qualified training and technical assistance provider means an entity that—(A)has received a grant under section 4 for the fiscal year for which the entity is applying for support under this section; and(B)has (directly or through grant or contract)—(i)experience and expertise in administering programs, including developing, implementing, and administering all of the activities described in section 4(e); and(ii)documented experience in and knowledge about—(I)assistive technology device loan and demonstration;(II)assistive technology device reuse;(III)State financing, including financial loans and microlending; and(IV)State leadership activities.(b)Technical assistance and data collection support authorized(1)Support for assistive technology training and technical assistanceFrom amounts made available under section 9(b)(1), the Secretary shall award, on a competitive basis—(A)1 grant, contract, or cooperative agreement to a qualified training and technical assistance provider to support activities described in subsection (d)(1) for States receiving grants under section 4; and(B)1 grant, contract, or cooperative agreement to a qualified protection and advocacy system technical assistance provider to support activities described in subsection (d)(1) for protection and advocacy systems receiving grants under section 5.(2)Support for data collection and reporting assistanceFrom amounts made available under section 9(b)(2), the Secretary shall award, on a competitive basis—(A)1 grant, contract, or cooperative agreement to a qualified data collection and reporting entity, to enable the qualified data collection and reporting entity to carry out the activities described in subsection (d)(2) for States receiving grants under section 4; and(B)1 grant, contract, or cooperative agreement to a qualified protection and advocacy system technical assistance provider, to enable the eligible protection and advocacy system to carry out the activities described in subsection (d)(2) for protection and advocacy systems receiving grants under section 5.(c)Application(1)In generalTo be eligible to receive a grant, contract, or cooperative agreement under this section, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(2)InputIn awarding grants, contracts, or cooperative agreements under this section and in reviewing the activities proposed under the applications described in paragraph (1), the Secretary shall consider the input of the recipients of grants under sections 4 and 5 and other individuals the Secretary determines to be appropriate, especially—(A)individuals with disabilities who use assistive technology and understand the barriers to the acquisition of such technology and assistive technology services;(B)family members, guardians, advocates, and authorized representatives of such individuals;(C)relevant employees from Federal departments and agencies, other than the Department of Health and Human Services;(D)representatives of businesses; and(E)venders and public and private researchers and developers.(d)Authorized activities(1)Use of funds for assistive technology training and technical assistance(A)Training and technical assistance effortsA qualified training and technical assistance provider or qualified protection and advocacy system technical assistance provider receiving a grant, contract, or cooperative agreement under subsection (b)(1) shall support a training and technical assistance program for States or protection and advocacy systems receiving a grant under section 4 or 5, respectively, that—(i)addresses State-specific information requests concerning assistive technology from entities funded under this Act and public entities not funded under this Act, including—(I)requests for information on effective approaches to Federal-State coordination of programs for individuals with disabilities, related to improving funding for or access to assistive technology devices and assistive technology services for individuals with disabilities of all ages;(II)requests for state-of-the-art, or model, Federal, State, and local laws, regulations, policies, practices, procedures, and organizational structures, that facilitate, and overcome barriers to, funding for, and access to, assistive technology devices and assistive technology services;(III)requests for information on effective approaches to developing, implementing, evaluating, and sustaining activities described in section 4 or 5, as the case may be, and related to improving acquisition and access to assistive technology devices and assistive technology services for individuals with disabilities of all ages, and requests for assistance in developing corrective action plans;(IV)requests for examples of policies, practices, procedures, regulations, or judicial decisions that have enhanced or may enhance access to and acquisition of assistive technology devices and assistive technology services for individuals with disabilities;(V)requests for information on effective approaches to the development of consumer-controlled systems that increase access to, funding for, and awareness of, assistive technology devices and assistive technology services; and(VI)other requests for training and technical assistance from entities funded under this Act;(ii)in the case of a program that will serve States receiving grants under section 4—(I)assists targeted individuals and entities by disseminating information and responding to requests relating to assistive technology by providing referrals to recipients of grants under section 4 or other public or private resources; and(II)provides State-specific, regional, and national training and technical assistance concerning assistive technology to entities funded under this Act, other entities funded under this Act, and public and private entities not funded under this Act, including—(aa)annually providing a forum for exchanging information concerning, and promoting program and policy improvements in, required activities of the State assistive technology programs;(bb)facilitating onsite and electronic information sharing using state-of-the-art Internet technologies such as real-time online discussions, multipoint video conferencing, and web-based audio/video broadcasts, on emerging topics that affect State assistive technology programs;(cc)convening experts from State assistive technology programs to discuss and make recommendations with regard to national emerging issues of importance to individuals with assistive technology needs;(dd)sharing best practice and evidence-based practices among State assistive technology programs;(ee)maintaining an accessible website that includes links to State assistive technology programs, appropriate Federal departments and agencies, and private associations;(ff)developing a resource that connects individuals from a State with the State assistive technology program in their State;(gg)providing access to experts in the areas of assistive technology device loan and demonstration, assistive technology device reuse, State financing, banking, microlending, and finance, for entities funded under this Act, through site visits, teleconferences, and other means, to ensure access to information for entities that are carrying out new programs or programs that are not making progress in achieving the objectives of the programs; and(hh)supporting and coordinating activities designed to reduce the financial costs of purchasing assistive technology for the activities described in section 4(e), and reducing duplication of activities among State assistive technology programs; and(iii)includes such other activities as the Secretary may require.(B)CollaborationIn developing and providing training and technical assistance under this paragraph, a qualified training and technical assistance provider or qualified protection and advocacy system technical assistance provider shall—(i)collaborate with—(I)organizations representing individuals with disabilities;(II)national organizations representing State assistive technology programs;(III)organizations representing State officials and agencies engaged in the delivery of assistive technology;(IV)other qualified data collection and reporting entities and technical assistance providers;(V)providers of State financing activities, including alternative financing programs, and providers of device loans, device demonstrations, and device reutilization; and(VI)any other organizations determined appropriate by the provider or the Secretary; and(ii)in the case of a qualified training and technical assistance provider, include activities identified as priorities by State advisory councils and lead agencies and implementing entities for grants under section 4.(2)Use of funds for assistive technology data collection and reporting assistanceA qualified data collection and reporting entity or a qualified protection and advocacy system technical assistance provider receiving a grant, contract, or cooperative agreement under subsection (b)(2) shall assist States or protection and advocacy systems receiving a grant under section 4 or 5, respectively, to develop and implement effective and accessible data collection and reporting systems that—(A)focus on quantitative and qualitative data elements;(B)help measure the accrued benefits of the activities to individuals who need assistive technology; and(C)in the case of systems that will serve States receiving grants under section 4—(i)measure the outcomes of all activities described in section 4(e) and the progress of the States toward achieving the measurable goals described in section 4(d)(3)(C); and(ii)provide States with the necessary information required under this Act or by the Secretary for reports described in section 4(f)(2).7.Projects of national significance(a)Definition of project of national significanceIn this section, the term project of national significance —(1)means a project that—(A)increases access to, and acquisition of assistive technology; and(B)creates opportunities for individuals with a spectrum of ability to directly and fully contribute to, and participate in, all facets of education, employment, community living, and recreational activities; and(2)may—(A)build partnerships between State Medicaid agencies and recipients of grants under section 4 to reutilize durable medical equipment;(B)increase collaboration between the recipients of grants under section 4 and States receiving grants under the Money Follows the Person Rebalancing Demonstration under section 6071 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note);(C)increase collaboration between recipients of grants under section 4 and area agencies on aging, as such term is defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002), which may include collaboration on emergency preparedness, safety equipment, or assistive technology toolkits;(D)provide aid to transition youth who are individuals with disabilities from school to adult life, including youth with intellectual and developmental disabilities, especially in—(i)finding employment and postsecondary education opportunities; and(ii)upgrading and changing any assistive technology devices that may be needed as a youth matures;(E)increase access to and acquisition of assistive technology addressing the needs of aging individuals and aging caregivers in the community;(F)increase effective and efficient use of assistive technology as part of early intervention for infants and toddlers with disabilities from birth to age 3;(G)increase awareness of and access to the Disability Funds-Financial Assistance funding provided by the Community Development Financial Institutions Fund that supports acquisition of assistive technology; and(H)increase awareness of and access to other federally funded disability programs, as determined appropriate by the Secretary.(b)Projects authorizedIf funds are available pursuant to section 9(c) to carry out this section for a fiscal year, the Secretary may award, on a competitive basis, grants, contracts, and cooperative agreements to public or private nonprofit entities to enable the entities to carry out projects of national significance.(c)ApplicationA public or private nonprofit entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(d)Award basis(1)PriorityIn awarding grants under this section, the Secretary shall give priority to a public or private nonprofit entity funded under section 4 or 5 for the most recent award period.(2)PreferenceFor each grant award period, the Secretary may give preference for 1 or more categories of projects of national significance described in subparagraphs (A) through (H) of subsection (a)(2) or another category identified by the Secretary, if the Secretary determines that there is reason to prioritize that category of project.(e)Minimum funding level requiredThe Secretary may only award grants, contracts, or cooperative agreements under this section if the amount made available under section 9 to carry out sections 4, 5, and 6 is equal to or greater than $49,000,000.8.Administrative provisions(a)General administration(1)In generalNotwithstanding any other provision of law, the Administrator of the Administration for Community Living shall be responsible for the administration of this Act.(2)CollaborationThe Administrator of the Administration for Community Living shall consult with the Office of Special Education Programs of the Department of Education, the Rehabilitation Services Administration of the Department of Education, the Office of Disability Employment Policy of the Department of Labor, the National Institute on Disability, Independent Living, and Rehabilitation Research, and other appropriate Federal entities in the administration of this Act.(3)Administration(A)In generalIn administering this Act, the Administrator of the Administration for Community Living shall ensure that programs funded under this Act will equitably address—(i)the needs of individuals with all types of disabilities and across the age span; and(ii)the use of assistive technology in all potential environments, including employment, education, and community living, or for other reasons.(B)Funding limitationFor each fiscal year, not more than one-half of one percent of the total funding appropriated for this Act shall be used by the Administrator of the Administration for Community Living to support the administration of this Act.(b)Review of participating entities(1)In generalThe Secretary shall assess the extent to which entities that receive grants under this Act are complying with the applicable requirements of this Act and achieving measurable goals that are consistent with the requirements of the grant programs under which the entities received the grants.(2)Provision of informationTo assist the Secretary in carrying out the responsibilities of the Secretary under this section, the Secretary may require States to provide relevant information, including the information required under subsection (d).(c)Corrective action and sanctions(1)Corrective actionIf the Secretary determines that an entity that receives a grant under this Act fails to substantially comply with the applicable requirements of this Act, or to make substantial progress toward achieving the measurable goals described in subsection (b)(1) with respect to the grant program, the Secretary shall assist the entity, through technical assistance funded under section 6 or other means, within 90 days after such determination, to develop a corrective action plan.(2)SanctionsIf the entity fails to develop and comply with a corrective action plan described in paragraph (1) during a fiscal year, the entity shall be subject to 1 of the following corrective actions selected by the Secretary:(A)Partial or complete termination of funding under the grant program, until the entity develops and complies with such a plan.(B)Ineligibility to participate in the grant program in the following year.(C)Reduction in the amount of funding that may be used for indirect costs under section 4 for the following year.(D)Required redesignation of the lead agency designated under section 4(c)(1) or an entity responsible for administering the grant program.(3)Appeals proceduresThe Secretary shall establish appeals procedures for entities that are determined to be in noncompliance with the applicable requirements of this Act, or have not made substantial progress toward achieving the measurable goals described in subsection (b)(1).(4)Secretarial actionAs part of the annual report required under subsection (d), the Secretary shall describe each such action taken under paragraph (1) or (2) and the outcomes of each such action.(5)Public notificationThe Secretary shall notify the public, by posting on the Internet website of the Department of Health and Human Services, of each action taken by the Secretary under paragraph (1) or (2). As a part of such notification, the Secretary shall describe each such action taken under paragraph (1) or (2) and the outcomes of each such action.(d)Annual report to congress(1)In generalNot later than December 31 of each year, the Secretary shall prepare, and submit to the President and to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a report on the activities funded under this Act to improve the access of individuals with disabilities to assistive technology devices and assistive technology services.(2)ContentsSuch report shall include—(A)a compilation and summary of the information provided by the States in annual progress reports submitted under section 4(f); and(B)a summary of the State applications described in section 4(d) and an analysis of the progress of the States in meeting the measurable goals established in State applications under section 4(d)(3)(C).(e)ConstructionNothing in this section shall be construed to affect the enforcement authority of the Secretary, another Federal officer, or a court under part D of the General Education Provisions Act (20 U.S.C. 1234 et seq.) or other applicable law.(f)Effect on other assistanceThis Act may not be construed as authorizing a Federal or State agency to reduce medical or other assistance available, or to alter eligibility for a benefit or service, under any other Federal law.9.Authorization of appropriations; reservations and distribution of funds(a)In generalThere are authorized to be appropriated to carry out this Act—(1)$50,000,000 for fiscal year 2020; and(2)such sums as may be necessary for each of fiscal years 2021 through 2024.(b)Reservations and distribution of fundsOf the funds made available under subsection (a) to carry out this Act and subject to subsection (c), the Secretary shall—(1)reserve an amount equal to 2 percent of such available funds to carry out section 6(b)(1), of which—(A)an amount equal to 88.5 percent of the reservation shall be used for a grant, contract, or cooperative agreement described in section 6(b)(1)(A); and(B)an amount equal to 14.5 percent of the reservation shall be used for a grant, contract, or cooperative agreement described in section 6(b)(1)(B);(2)reserve an amount equal to 1 percent of such available funds appropriated to carry out section 6(b)(2); and(3)of the amounts remaining after the reservations under paragraphs (1) and (2)—(A)use 85.5 percent of such amounts to carry out section 4; and(B)use 14.5 percent of such amounts to carry out section 5.(c)Limit for projects of national significanceIn any fiscal year for which the amount made available under subsection (a) exceeds $49,000,000, the Secretary may reserve an amount, which shall not exceed the lesser of the excess amount made available or $2,000,000, for section 7 before carrying out subsection (b)..3.Effective dateThis Act, and the amendments made by this Act, shall take effect on the day that is six months after the date of enactment of this Act.